DETAILED ACTION
This office action is in response to the amendment dated 10/19/2021.  As directed by the amendment, claims 1 and 24 have been amended, claims 2, 4-7, 9, and 11-17 have been cancelled, and claims 25-56 have been newly added.  Thus, claims 1, 3, 8, 10, and 18-26 are presenting pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the dove tail connectors as recited in claim 26 must be shown (it is unclear what dovetail feature is shown in fig 26) or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 3, 8, 10, and 18-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boghosian (2019/0343713) in view of Lin (2015/0209220).
Regarding claim 1, Boghosian discloses a massage device, comprising: a hollow cylindrical outer roller (12) (outer sleeve) having a first texture (curvy ridges) formed on an outer surface thereof (para [0025]); and, an inner roller (14) having a second texture formed (20) (inner ridges) on an outer surface thereof (para [0028]) and sized to fit concentrically within the hollow cylindrical outer roller (12) (inner roller (14) can be inserted within a hollow opening (16) of outer roller (12)) (para [0024]); wherein the inner roller (14) is moveable between a first position within the hollow cylindrical outer roller (12) (inner roller (14) is nested within the outer roller (12)) (para [0031]) and a second position outside of the hollow cylindrical outer roller (12) (inner roller (14) is separable from outer roller (12)) (para [0024]).
Boghosian does not disclose the inner roller is hollow and has an accessible cavity formed therein for storage of one or more massage accessories.
However, Lin in figs 1-2 teaches a massage roller device including a roller (1) (body), wherein the roller (1) is hollow (as shown in fig 3, roller (1) includes hollow receiving portion (111) to receive handles (3)) (para [0024]) and has an accessible cavity (111) (receiving portion) formed therein for storage of one or more massage accessories (as shown in fig 3 of Lin, accessible cavity (111) is configured for storage of one or more massage accessories (two handles (3)) (Lin, para [0027]).

Regarding claim 3, the modified Boghosian’s reference discloses the inner roller is hollow (Lin, para [0024]) and is a cylindrical roller (as shown in of Boghosian, figs 7-9, center portion of the inner roller (14 of Boghosian) has a cylindrical form and including a plurality of inner ridges (20 of Boghosian) disposed on the center portion of the cylindrical roller) (Boghosian, para [0028]).
Regarding claim 8, Boghosian discloses the outer roller (12) is made from a first foam material (Ethylene-Vinyl Acetate (EVA) formed through known foaming techniques) (para [0025]) having a first compressibility (having a shore hardness level of 20-70) (para [0030]), and wherein the inner roller (14) is made from a second foam material having a second compressibility (inner roller (14) can be made of an EVA material with a shore hardness level higher than that of the outer sleeve) (para [0070]).
Regarding claim 10, Boghosian discloses respective first and second end surfaces of the inner (14) and outer rollers (12) are flat or approximately flat (as shown in fig 3, first and second end surfaces of outer roller (12) is flat or approximately flat, as left and right portions extend in a straight line, and as shown in fig 7, first and second end surfaces of inner roller are flat or approximately flat).



    PNG
    media_image1.png
    342
    650
    media_image1.png
    Greyscale

Regarding claim 19, Boghosian, as shown in the annotated fig 3 above, discloses each longitudinal groove extends between first and second ends of the outer roller tracing out a transverse wave-shaped pattern having a first curved crest portion proximate the first end of the outer roller, a flattened trough portion proximate a midpoint of the outer roller, and a second curved crest portion proximate the second end of the outer roller (see fig 9, above).
Regarding claim 20, Boghosian discloses each longitudinal groove is one of V-shaped or approximately V-shaped in cross-section and sinusoidal or approximately sinusoidal in axial cross-section (as shown in figs 5-6 of Boghosian, each longitudinal 
Regarding claim 21, Boghosian discloses the second texture is formed by a plurality of transverse grooves (22) (troughs (22) are disposed transversely along the inner roller (14)) (para [0028]).
Regarding claim 22, Boghosian discloses each transverse groove is an annular groove (as shown in figs 7-8, transverse grooves are formed annularly about the inner roller (14)) (para [0028]).
Regarding claim 23, Boghosian discloses in figs 7-8 each transverse groove is one of V-shaped or approximately V-shaped in cross-section and sinusoidal or approximately sinusoidal in cross-section (as shown in figs 7-8, each transvers groove (22) is shown to be approximately V-shaped or approximately sinusoidal in cross section) (para [0028]).
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boghosian and Lin or, in the alternative, under 35 U.S.C. 103 as obvious over Boghosian and Lin as applied to claim 1 above, and further in view of Hall (2012/0310125)
Regarding claim 24, modified Boghosian discloses the inner roller including an accessible cavity (111 of Lin) for storage of one or more massage accessories (Lin, para [0024]).  The limitation “for storage of one or more balls” is considered to be a statement of intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art 
In the alternative, Hall in figs 1-3 teaches a massage roller device including a pair of handles (104a, b), wherein the handle is made of a massage ball (handle made of two half-spherical, dome-like, convex components) (para [0046]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the massage accessories of modified Boghosian to be one or more handles formed as a ball as taught by Hall in order to allow the handles to be used to apply pressure to a user for massage therapy (Hall, para [0032]).  The now-modified Boghosian’s device is considered to have the accessible cavity for storage of one or more balls, as the accessible cavity (111 of Lin) is for storage of a pair of handles (3 of Lin) (Lin, para [0027]), and each handle (104 of Hall) is formed as a ball so that the handles (104 of Hall) can be sued for a massage therapy (Hall, para [0032]).
Claims 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boghosian and Lin as applied to claim 1 above, and further in view of Earls et al (2018/0326254).
Regarding claim 25, modified Boghosian discloses an accessible cavity accessible by an opening mechanism comprising a thread mechanism (131) between an end wall (2) and outside wall (1) (Lin, para [0024]).
	Modified Boghosian does not disclose the inner roller has two longitudinal halves, the longitudinal halves each having an outside wall, an end wall at each end of the outside wall, and an inner hollow space formed between the outside wall and end walls; the respective end walls of each of the two longitudinal halves being detachably connected via respective connectors to connect the two longitudinal halves together; and, the respective inner hollow spaces of the two longitudinal halves forming the accessible cavity when the two longitudinal halves are connected together.
However, Earls teaches an exercising roller including two longitudinal halves (4, 6) (tube halves) (para [0016]), the longitudinal halves (4, 6) each having an outside wall (outer cylindrical wall of each of the longitudinal halves (4, 6)), an end wall (28) (end caps) at each end of the outside wall (para [0018]), and an inner hollow space (hollow interior) formed between the outside wall and end walls (28) (para [0017]); the respective end walls of each of the two longitudinal halves being detachably connected (as shown in figs 1-2, end walls (28) can be detached in fig 2 and connected in fig 1) vis respective connectors (18) (fastening bands) (para [0016]); and, the respective inner hollow spaces of the two longitudinal halves (4, 6) forming the accessible cavity when the two longitudinal halves are connected together (para [0017]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the opening mechanism for providing access to the accessible cavity of the inner roller with an opening mechanism comprising two longitudinal halves, the longitudinal halves each having an outside wall, an end wall at each end of the outside wall, and an inner hollow space formed between the outside wall and end walls; the respective end walls of each of the two longitudinal .
Claims 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boghosian, Lin, and Earls et al as applied to claim 25 above, and further in view of Florian (4,096,986).
Regarding claim 26, modified Boghosian discloses connectors (18 of Earls) to connect the longitudinal halves (4, 6 of Earls) together (Earls, para [0016]).
Modified Boghosian does not disclose the connectors are dove tail joint closures.
However, Florian teaches a locking connector for a container having two longitudinal halves (11, 12) (vessel and cover) (col 5, ln 20-23), the locking connector including a dove tail joint closure (9) (dove-tail like slot) configured to engage with projection (18) (col 5, ln 3-65).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the connector of modified Boghosian with a connector comprising a dove tail joint closure including a dove-tail like slot configured to engage with a projection as taught by Florian in order to provide a connector that can be easily opened while preventing accidental opening of the connector (Florian, col 3, ln 1-14)
Response to Arguments
Applicant’s arguments with respect to claim(s) 3 with regards to the Bennett and Tsai reference on pages 9-10 of Applicant’s remarks have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 10/19/2021 have been fully considered but they are not persuasive. 
Applicant argues on page 11, first full paragraph-sixth full paragraph of Applicant’s remarks, that Lin does not teach the inner roller is a hollow cylindrical roller, because the massager of Lin is a stand-alone massaging device. However, the primary reference Boghosian disclose a cylindrical inner roller (14) (as shown in of Boghosian, figs 7-9, center portion of the inner roller (14 of Boghosian) has a cylindrical form and including a plurality of inner ridges (20 of Boghosian) disposed on the center portion of the cylindrical roller) (Boghosian, para [0028]).  Lin teaches that a cylindrical roller can be modified by providing an accessible cavity formed therein for storage of one or more massage accessories to provide the benefit of providing an accessible space for storing handles, which allow a roller to be gripped to provide more exercising effects and more massage effects, increasing the utility and added value of the massage roller (Lin, para [0029]).  Therefore, the combination of Boghosian’s inner roller modified with the teaching of Lin to provide and accessible cavity formed therein for storage of one or more massage accessories to the inner roller to include handles, which allow a roller to be gripped to provide more exercising effects and more massage effects, the modified 
Applicant argues on page 12, first full paragraph-page 13, first full paragraph of Applicant’s remarks, that Lin does not teach the inner roller has an accessible cavity formed therein for storage of one or more massage accessories or balls.  However, as discussed above, the device of Boghosian modified with the teaching of Lin discloses an inner roller (14 of Boghosian) (para [0014]), and, as modified with Lin, including an inner cavity (111) (receiving portion) formed in a roller (1) (body is shown as a cylindrical roller) for storage of one or more massage accessories (3) (handles) (para [0024]) to allow the inner roller to provide the benefit of providing an accessible space for storing handles, which allow a roller to be gripped to provide more exercising effects and more massage effects, increasing the utility and added value of the massage roller (Lin, para [0029]).  Therefore, because the limitations of claim 1 are found in the combination of Boghosian modified with the teaching of Lin, the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260. The examiner can normally be reached Monday-Friday 8:30 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                             

/COLIN W STUART/Primary Examiner, Art Unit 3785